Citation Nr: 1755237	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946. He died in 1983. His surviving spouse died in 2007. The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by RO. 

In April 2017, the Veteran testified in a hearing before the undersigned at the RO. A transcript of the hearings was not produced. The appellant was offered the opportunity to testify in another Board hearing. In October 2017, the appellant indicated that he did not want to testify at another Board hearing. He requested that his appeal be decided on the evidence of record. 

VA has provided all appropriate notification and assistance to the appellant in the development of the claim. The appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. In a January 1985 decision, the Veteran's surviving spouse was awarded death pension compensation, effective August 1, 1983.

 2. The Veteran's spouse died in 2007.
 
3. In November 2013, the RO received the appellant's VA Form 21-534EZ (application for DIC, death pension, and/or accrued benefits).


CONCLUSION OF LAW

The appellant is not eligible to receive accrued benefits. 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and service members' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation. See 38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000(a) (2017). 

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C. § 5121(c) (2012).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Under 38 U.S.C. § 5121 (2012), periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows: upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran. In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).

In a January 1985 decision, the RO awarded the Veteran's surviving spouse death pension compensation, effective August 1, 1983. The Veteran's surviving spouse died in late 2007. 

In November 2013, the RO received the appellant's VA Form 21-534EZ (application for DIC, death pension, and/or accrued benefits).

Because the appellant's application for accrued benefits was not filed within one year after the date of death of the Veteran's surviving spouse, he is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(c). As a matter of law, the claim must be denied.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


